Citation Nr: 1542879	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-33 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active service from April 1957 to April 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and R.W. testified before the undersigned during a July 2015 travel Board hearing at the RO.  A transcript of the hearing is associated with the electronic claims file.  In July 2015 the Veteran submitted additional evidence, to include a private treatment records, directly to the Board.  The Veteran provided a waiver of initial RO consideration of the evidence in the same month.  This evidence was accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  These records were reviewed in conjunction with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss manifested as a result of active military service.

2.  At his July 2015 Board hearing, the Veteran withdrew his appeal for service connection for tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for withdrawal of the appeal for service connection for tinnitus are met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - Tinnitus Dismissed

At his July 2015 Board hearing, the Veteran withdrew his appeal for service connection for tinnitus.  As the Veteran withdrew his appeal with respect to this issue during his testimony before the Board, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim, and it is dismissed.  38 U.S.C.A. § 7105 (West 2014).

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In the present case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 




Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C.A. 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2015).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015). 

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.

Analysis

The Veteran filed the instant claim for service connection in June 2010, asserting that bilateral hearing loss was related to his military duties as an aircraft mechanic.

The Board notes that the Veteran's service treatment records are missing and likely destroyed in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  In cases where the Veteran's service treatment records (or other pertinent records) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was aircraft mechanic.

VA treatment records show that the Veteran sought treatment for hearing loss.

The Veteran was afforded a VA audiological evaluation in April 2011 in which testing showed a 20 dB loss at 500Hz, a 15 dB loss at 1000Hz, a 25 dB loss at 2000Hz, a 50 dB loss at 3000Hz, and a 60 dB loss at 4000Hz in the left ear; a 10 dB loss at 500 and 1000Hz, a 15 dB loss at 2000Hz, a 20 dB loss at 3000Hz and a 25 dB loss at 4000Hz in the right ear.  Speech recognitions were 96 percent for the left ear and 94 percent for the right ear.  The examiner stated that the Veteran only noticed hearing loss in the left ear for the last 2 to 3 years.  The examiner stated that no active duty service treatment records were available during the time of testing; the examiner could not resolve the etiological issue without resort to mere speculation.

At this point the Board notes that April 2011 examination showed a left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran stated in his December 2012 formal appeal that the VA examiner misunderstood his statement regarding the onset of his hearing loss.  The Veteran stated that he had hearing loss for years but that in the past 2 to 3 years it was unbearable.

As noted above, in July 2015 the Veteran submitted private treatment records directly to the Board.  These private treatment records included November 2014 testing results that showed a right ear hearing loss disability for VA purposes as he had a 40 decibel loss at 4000 Hertz.  See 38 C.F.R. § 3.385.  The Veteran reported noise exposure from working around jet engines for four years.  The private examiner stated under the instructions section of the report that "the patient is told that his hearing loss is most likely on account of the repeated loud noise exposure while in the air force since he is unaware of any repeated loud noise exposure since being discharged from the military."

The Veteran testified before the undersigned that the November 2014 private examiner was not relaying what someone else told the Veteran but was providing his own etiological opinion.  The Veteran also stated that the only acoustic trauma he experienced was in service as an aircraft mechanic; post-service he worked as a salesperson and did not engage in recreational pursuits conducive to noise exposure, such as hunting.  The private opinion is entitled to probative weight as the clinician provided a rationale for the opinion that is consistent with the facts.  

Based on review of the evidence of record, the Board finds that the April 2011 VA opinion is not entitled to probative weight as the examiner could not resolve the etiological issue without resort to mere speculation.

In light of the private medical opinion, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran has consistently reported that he has suffered from acoustic trauma in service.  This is something he is certainly competent to testify about.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107(b).  The claim of entitlement to service connection for bilateral hearing loss is granted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

The claim for service connection for tinnitus is dismissed.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


